TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 28, 2017



                                     NO. 03-14-00677-CR


                                    Thaung Tin, Appellant

                                               v.

                                 The State of Texas, Appellee




       APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.     Therefore, the Court affirms the district court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.